DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bloks (US 5,063,273).
Re claim 1, Bloks discloses an apparatus including: 
a housing (7) which functions as an outer shield case (8); 
a first inner shield case (9) which is installed in the housing and accommodates a power source circuit (col. 3, lines 55-59) which supplies power to an electronic circuit (27, electronic apparatus, abstract) which functions in an ultrasonic diagnosis (function as claimed); and 
a second inner shield case (10) which is a shield case which is different from the first inner shield case, is installed in the housing and accommodates internal AC wiring (15, 19, 20) which is installed on the input side of the power source circuit (Fig 2).
Re claim 7, Bloks discloses a shield structure including: a first inner shield case (9) which is installed in a housing (7) which functions as an outer shield case (8) and accommodates a power source circuit (col. 3, lines 55-59) which supplies power to an electronic circuit (27, electronic apparatus, abstract) which functions in the ultrasonic diagnostic apparatus (function as claimed); and a second .
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HUNG V NGO/Primary Examiner, Art Unit 2847